The majority opinion holds that the town held the land in question in its governmental capacity and that it was not a trustee. This is logically followed by the statement that "the lands were not held by the town as a park for its own benefit or that of its inhabitants, but for the benefit of the people of the state at large." If the land was held for the benefit of the people of the state at large, I am unable to see why the state should pay damages to the town when the land, found by the referee to have no value when it was taken as a park, was devoted to a different public use. The fact that the land may have been subject to a charitable use does not affect the question when it is admitted that such land may be taken for a public use and when the beneficiary of that use is the same before and after the taking. *Page 118